Case 2:19-cv-00423-JAW Document 19 Filed 11/08/19 Page 1 of 12                       PageID #: 121



                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 KRISTY LANDRY,                                  )
                                                 )
                Plaintiff,                       )
                                                 )
 V.                                              ) Case No. 2:19-cv-00423-JAW
                                                 )
 VICTORIA’S SECRET STORES, LLC                   )
 and LIMITED BRANDS, INC.                        )
                                                 )
                Defendants.                      )

                             AMENDED CONFIDENTIALITY ORDER

      The parties to this Consent Confidentiality Order have agreed to the terms of this Order;

  accordingly, it is ORDERED:

       1. Scope. All documents produced in the course of discovery, including initial disclosures,

all responses to discovery requests, all deposition testimony and exhibits, other materials which

may be subject to restrictions on disclosure for good cause and information derived directly

therefrom (hereinafter collectively “documents”), shall be subject to this Order concerning

confidential information as set forth below. This Order is subject to the Local Rules of this District

and of the Federal Rules of Civil Procedure on matters of procedure and calculation of time

periods.

       2. Form and Timing of Designation. A party may designate documents as confidential

and restricted in disclosure under this Order by placing or affixing the words “CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER” on the document in a manner that will not interfere with

the legibility of the document and that will permit complete removal of the CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER designation.                        Documents shall be designated

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER prior to or at the time of the
Case 2:19-cv-00423-JAW Document 19 Filed 11/08/19 Page 2 of 12                                      PageID #: 122



production or disclosure of the documents. The designation “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” does not mean that the document has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order.

         3. Documents Which May be Designated CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER. Any party may designate documents as CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER but only after review of the documents by an attorney1 or a party

appearing pro se who has in good faith determined that the documents contain information

protected from disclosure by statute or that should be protected from disclosure as confidential

personal information, trade secrets, personnel records, or commercial information.                                The

designation shall be made subject to the standards of Rule 11 and the sanctions of Rule 37 of the

Federal Rules of Civil Procedure. Information or documents that are available in the public sector

may not be designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.

         4. Depositions. Deposition testimony shall be deemed CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER only if designated as such. Such designation shall be specific as to the

portions to be designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.

Depositions, in whole or in part, shall be designated on the record as CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER at the time of the deposition. Deposition testimony so

designated shall remain CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER until seven

days after delivery of the transcript by the court reporter. Within seven days after delivery of the

transcript, a designating party may serve a Notice of Designation to all parties of record as to




1
  An attorney who reviews the documents and designates them as CONFIDENTIAL – SUBJECT TO PROTECTIVE
ORDER must be admitted to the Bar of at least one state but not be admitted to practice in the District of Maine and
need not file the certification required of visiting lawyers by Local Rule 83.1(c) unless he/she is appearing generally
in the case on behalf of a party. By designating documents confidential pursuant to this Order, counsel submits the
jurisdiction and sanctions of this Court on the subject matter of the designation.

                                                          2
Case 2:19-cv-00423-JAW Document 19 Filed 11/08/19 Page 3 of 12                      PageID #: 123



specific portions of the transcript to be designated CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER.             Thereafter, those portions so designated shall be protected as

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER pending objection under the terms of

this Order. The failure to serve a Notice of Designation shall waive the CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER designation made on the record of the deposition. If

deposition excerpts have not been designated as confidential pursuant to this order, they are not to

be treated as sealed documents when filed with the court.

       5. Protection of Confidential Material.

       (a) General Protections. Documents designated CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER under this Order shall not be used or disclosed by the parties, counsel for

the parties or any other persons identified in ¶ 5(b) for any purpose whatsoever other than to

prepare for and to conduct discovery and trial in this action, including any appeal thereof.

       (b) Limited Third-Party Disclosures. The parties and counsel for the parties shall not

disclose or permit the disclosure of any CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER documents to any third person or entity except as set forth in subparagraphs (1)-(6).

Subject to these requirements, the following categories of persons may be allowed to review

documents that have been designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER:

               (1) Counsel.      Counsel for the parties and employees of counsel who have

responsibility for the preparation and trial of the action;

               (2) Parties. Parties and employees of a party to this Order;

               (3) Court Reporters and Recorders. Court reporters and recorders engaged for

depositions;




                                                   3
Case 2:19-cv-00423-JAW Document 19 Filed 11/08/19 Page 4 of 12                       PageID #: 124



               (4) Contractors. Those persons specifically engaged for the limited purpose of

making copies of documents or organizing or processing documents but only after each such

person has completed the certification contained in Attachment A, Acknowledgment of

Understanding and Agreement to Be Bound.

               (5) Consultants and Experts. Consultants, investigators, or experts (hereinafter

referred to collectively as “experts”) employed by the parties or counsel for the parties to assist in

the preparation and trial of this action but only after such persons have completed the certification

contained in Attachment A, Acknowledgment of Understanding and Agreement to Be Bound; and

               (6) Others by Consent. Other persons only by written consent of the producing

party or upon order of the Court and on such conditions as may be agreed or ordered. All such

persons shall execute the certification contained in Attachment A, Acknowledgment of

Understanding and Agreement to Be Bound.

       (c) Control of Documents. Counsel for the parties shall make reasonable efforts to prevent

unauthorized disclosure of documents designated as CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER pursuant to the terms of this Order. Counsel shall maintain the originals

of the forms signed by persons acknowledging their obligations under this Order for a period of

six years from the date of signing.

       (d) Copies. Prior to production to another party, all copies, electronic images, duplicates,

extracts, summaries or descriptions (hereinafter referred to collectively as “copies”) of documents

designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER under this Order, or any

individual portion of such a document, shall be affixed with the designation “CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER” if the word does not already appear on the copy. All such

copies shall thereafter be entitled to the protection of this Order. The term “copies” shall not



                                                  4
Case 2:19-cv-00423-JAW Document 19 Filed 11/08/19 Page 5 of 12                      PageID #: 125



include indices, electronic databases or lists of documents provided these indices, electronic

databases or lists do not contain substantial portions or images of the text of confidential

documents or otherwise disclose the substance of the confidential information contained in those

documents.

       6. Filing of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER Documents.

Before any document marked as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER is

filed with the Clerk the party filing the document shall make reasonable efforts to ensure that the

document is protected from public disclosure or has been redacted to remove nonessential

confidential information. The filing party shall first consult with the party which originally

designated the document as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER to

determine whether, with the consent of that party, a redacted document may be filed with the Court

not under seal. Where agreement is not possible or adequate, a confidential document may be

electronically filed under seal only in accordance with Local Rule 7A. Other than motions to seal

and memoranda governed by Local Rule 7A, if the contents of CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER documents are incorporated into memoranda or other pleadings filed with

the court, counsel shall prepare two versions of the pleadings, a public and a confidential version.

The public version shall contain a redaction of references to CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER documents and shall be filed with the Clerk. The confidential version

shall be a full and complete version of the pleading, including any exhibits which the party

maintains should be under seal and shall be filed with the Clerk attached to a motion to seal filed

in accordance with Local Rule 7A. The public version shall plainly indicate the exhibits (both by

number and description of the exhibit) that have been filed under seal with the confidential version.

In the event the confidential exhibit must be filed under seal because the parties cannot reach



                                                 5
Case 2:19-cv-00423-JAW Document 19 Filed 11/08/19 Page 6 of 12                       PageID #: 126



agreement on redaction, the filing party, if not the party seeking to maintain confidentiality status,

shall describe the document and give it an Exhibit Number, indicating that it will be filed separately

under seal by the opposing party. The party seeking to maintain confidential status shall file a

motion to seal in accordance with Local Rule 7A within 3 business days of the filing of the

opposing party’s pleading.       Failure to file a timely motion to seal could result in the

pleading/exhibit being unsealed by the court without further notice or hearing.

       7. No Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an order providing such special protection.

       8. Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER designation is subject to challenge by any party or non-

party (hereafter “party”). The following procedure shall apply to any such challenge.

       (a) Objection to Confidentiality. Within 30 days of the receipt of any document

designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or of the refusal to produce

a document on the ground of such designation, a party may serve upon the designating party an

objection to the designation. The objection shall specify the documents to which the objection is

directed and shall set forth the reasons for the objection as to each document or category of

documents. CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents to which an

objection has been made shall remain CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

until designated otherwise by waiver, agreement or order of the Court.

       (b) Obligation to Meet and Confer. The objecting party and the party which designated

the documents to which objection has been made shall have fifteen (15) days from service of the

objection to meet and confer in a good faith effort to resolve the objection by agreement. If



                                                  6
Case 2:19-cv-00423-JAW Document 19 Filed 11/08/19 Page 7 of 12                     PageID #: 127



agreement is reached confirming or waiving the CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER designation as to any documents subject to the objection, the designating

party shall serve on all parties a notice specifying the documents and the nature of the agreement.

         (c) Obligation to File Motion. If the parties cannot reach agreement as to any documents

designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER, for the purpose of

discovery, the designating party shall file within 30 days of the service of the objection a motion

to retain the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation. The moving

party has the burden to show good cause for the CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER designation. The failure to file the motion waives the CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER designation of documents to which an objection was made, but the fact

that the parties have agreed that the document will remain confidential for all purposes other than

use in court does not mean that the item will necessarily be ordered sealed by the Court, even in

the absence of objection by the opposing party.

         9. Action by the Court. Applications to the Court for an order relating to documents

designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER shall be by motion under

Local Rule 7. Nothing in this Order or any action or agreement of a party under this Order limits

the Court’s power to make orders concerning the disclosure of documents produced in discovery

or at trial.

         10. Use of Confidential Documents or Information at Trial. A party which intends to

present or which anticipates that another party may present at trial CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER documents or information derived therefrom shall identify the issue,

not the information, in the pretrial memorandum. The Court may thereafter make such orders as

are necessary to govern the use of such documents or information at trial.



                                                  7
Case 2:19-cv-00423-JAW Document 19 Filed 11/08/19 Page 8 of 12                       PageID #: 128



       11. Obligations on Conclusion of Litigation.

       (a) Order Remains in Effect. Unless otherwise agreed or ordered, this Order shall remain

in force after dismissal or entry of final judgment not subject to further appeal.

       (b) Return of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

Documents. Within thirty days after dismissal or entry of final judgment not subject to further

appeal, all documents treated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER under

this Order, including copies as defined in ¶ 5(d), shall be returned to the producing party unless:

(1) the document has been offered into evidence or filed without restriction as to disclosure; (2)

the parties agree to destruction in lieu of return; or (3) as to documents bearing the notations,

summations, or other mental impressions of the receiving party, that party elects to destroy the

documents and certifies to the producing party that it has done so. Notwithstanding the above

requirements to return or destroy documents, counsel may retain attorney work product, including

an index which refers or relates to information designated CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER, so long as that work product does not duplicate verbatim substantial

portions of the text or images of confidential documents. This work product shall continue to be

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER under this Order. An attorney may

use his or her work product in a subsequent litigation provided that its use does not disclose or use

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents.

       (c) Deletion of Documents Filed under Seal from ECF System. Filings under seal shall be

deleted from the ECF system only upon order of the Court.

       12. Order Subject to Modification. This Order shall be subject to modification by the

Court on its own motion or on motion of a party or any other person with standing concerning the

subject matter. Motions to modify this Order shall be served and filed under Local Rule 7.



                                                  8
Case 2:19-cv-00423-JAW Document 19 Filed 11/08/19 Page 9 of 12                      PageID #: 129



       13. No Prior Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any documents or information designated

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER by counsel or the parties is subject to

protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time

as the Court may rule on a specific document or issue.

       14. Persons Bound. This Order shall take effect when entered and shall be binding upon

all counsel and their law firms, the parties, and persons made subject to this Order by its terms.

       So Ordered.


Dated: November 8, 2019.                              /s/ John H. Rich III
                                                      U.S. Magistrate Judge




                                                 9
Case 2:19-cv-00423-JAW Document 19 Filed 11/08/19 Page 10 of 12                     PageID #: 130



 WE SO MOVE                                        WE SO MOVE
 and agree to abide by the terms of this Order.    and agree to abide by the terms of this Order.

 By: /s/ Benjamin E. Ford                          By: /s/ Chad T. Hansen
 Benjamin E. Ford                                  Chad T. Hansen
 Verrill Dana LLP                                  Maine Employee Rights Group
 One Portland Square                               92 Exchange Street, 2nd Floor
 Portland, Maine 04101                             Portland, Maine 04101
 Telephone: (207) 253-4828                         Telephone: (207) 874-0905
 Facsimile: (207) 318-5907                         Facsimile: (207) 874-0343
 Email: bford@verrill-law.com                      Email: chad@employeerightslaw.attorney

 and                                               Attorney for Plaintiff Kristy Landry

 Adam J. Rocco (Ohio Bar No. 0083807)*
 Vorys, Sater, Seymour and Pease LLP
 52 East Gay Street
 Columbus, Ohio 43215
 Telephone: (614) 464-6286
 Facsimile: (614) 719-4804
 Email: ajrocco@vorys.com
 *Admitted Pro Hac Vice

 Attorneys for Defendants Victoria’s Secret
 Stores, LLC and L Brands, Inc.




                                                  10
Case 2:19-cv-00423-JAW Document 19 Filed 11/08/19 Page 11 of 12                       PageID #: 131



                                        ATTACHMENT A

                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 KRISTY LANDRY,                                  :
                                                 :
                Plaintiff,                       :       Case No. 2:19-cv-00423-JAW
                                                 :
 V.                                              :
                                                 :
 VICTORIA’S SECRET STORES, LLC                   :
 and LIMITED BRANDS, INC.                        :
                                                 :
                Defendants.                      :
                                                 :

               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated November 8, 2019, in the above-captioned action and attached hereto, understands the

terms thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction

of the United States District Court for the District of Maine in matters relating to the

Confidentiality Order and understands that the terms of the Confidentiality Order obligate

him/her to use documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER in accordance with the Order solely for the purposes of the above-captioned action, and

not to disclose any such documents or information derived directly therefrom to any other

person, firm or concern.

       The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.




                                                 11
Case 2:19-cv-00423-JAW Document 19 Filed 11/08/19 Page 12 of 12   PageID #: 132



Name:        ______________________________________

Job Title:   ______________________________________

Employer:    ______________________________________

Business Address:   ___________________________

                    ___________________________

                    ___________________________



Date: _________________ ___________________________
                              Signature




                                        12
